Per Curiam.
Defendant appeals from judgments entered pursuant to jury verdicts in favor of plaintiffs. Plaintiff Bonnie Lupkes, a minor, was injured by a cat owned and kept by defendant. The sole issue presented is whether the evidence taken as a whole and viewed in a light most favorable to plaintiffs sustains the jury verdicts.
The trial court, following the standards of Clark v. Brings, 284 Minn. 73, 169 N. W. 2d 407 (1969), and Judd v. Zupon, 297 Minn. 38, 209 N. W. 2d 423 (1973), correctly instructed the jury that plaintiffs could not recover unless the evidence established by a fair preponderance that defendant’s cat was of a vicious nature and defendant knew or in the exercise of reasonable care should have known that the cat was vicious.
We have carefully considered the evidence and conclude that, taken as a whole and viewed in the light most favorable to plaintiffs, the evidence sustains the jury’s findings.
Affirmed.